DETAILED ACTION
This action is responsive to the application No. 15/908,466 filed on February 28, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 responding to the Office action mailed on 06/09/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-4, 6, 8, 9, 11-13, 15, 16, 21, and 23-29.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-4, 6, 8, 9, 11-13, 15, 16, 21, and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 12, and 21 recite that “the blade does not cut into the tape during the dicing”.
However, there is no description in the specification as originally filed of a dicing process where the blade does not cut into the tape during the dicing.
Paragraphs [0051] and [0052] of the patent application publication US 2019/0164783 describe that the blade 315 cuts into the dicing region 300 from a side of the semiconductor packages 1100 opposite the openings 311/313.  As the blade 315 travels toward the redistribution structure 140’, besides the remaining portion 140R of the redistribution structure 140’, the blade 315 does not contact the redistribution structure 140’ due to the openings 311/313 isolating the blade 315 from the redistribution structure 140’ (see, e.g., Fig. 10).  After the dicing process is finished, a plurality of individual PoP packages, such as the PoP package 500 illustrated in FIG. 11, are formed.  Thus, the specification does not describe that the blade does not cut into the tape during the dicing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0240391) in view of Lu (US 2006/0189099).

Regarding Claim 1, Chen (see, e.g., Figs. 11-34), teaches a method comprising:
attaching a first die 114 (i.e., left die 114) and a second die 114 (i.e., right die 114) to a carrier 100 (see, e.g., Fig. 15, pars. 0028, 0035);
forming a molding material 130 between the first die 114 and second die 114 (see, e.g., Fig. 16, par. 0039); and
forming a redistribution structure 160 over the first die 114, the second die 114 and the molding material 130, the redistribution structure 160 comprising:
a first redistribution region 300 over the first die 114 (see, e.g., Fig. 27);
a second redistribution region 302 over the second die 114 (see, e.g., Fig. 27); and
304 between the first redistribution region 300 and the second redistribution region 302 (see, e.g., Fig. 27), wherein the redistribution structure 160 is free of a seal ring (see, e.g., par. 0040);
forming a first opening 136 and a second opening 136 in the dicing region 304 by removing portions of the dicing region 304, the first opening 136 and the second opening 136 extending through the redistribution structure 160 and exposing a first side (i.e., top side) of the molding material 130 (see, e.g., Fig. 24, par. 0048);
attaching the redistribution structure 160 to a tape 170 after forming the first opening 136 and the second opening 136 (see, e.g., Fig. 30, par. 0056); and
separating the first die 114 and the second die 114 by cutting through a portion of the molding material 130 aligned with the dicing region 304 using a blade 184, wherein the cutting is performed from a second side of the molding material 130 toward the first side of the molding material 130, the second side opposing the first side, wherein during the cutting, the blade 184 does not cut into the tape 170 (see, e.g., Fig. 32, par. 0059).
Chen does not disclose that a width of the dicing region is about 40 µm and that removing portions of the dicing region is achieved using a first laser beam and a second laser beam.
Lu (see, e.g., Figs. 3, 4, 6), on the other hand, in similar wafer dicing processes to those of Chen, teaches forming a first opening 54 and a second opening 54 in the dicing region 18 by removing portions of the dicing region 18 using a first laser beam 46 and a 46, respectively (see, e.g., pars. 0027-0028) and using a blade to cut the dicing region 18 to separate the edges of the wafer (see, e.g., pars. 0031-0032).
Laser ablating causes significantly less damage to the structural integrity of characteristically brittle low-k inter-metal dielectric layers than the saw blade cutting does.  Preserving the structural integrity of the low-k inter-metal dielectric layers during the wafer dicing process contributes to the prevention of backside chipping, peeling and interlayer delamination during subsequent manufacturing and testing steps, including the typically stressful lead-free packaging step.  Therefore, the method of the present invention may significantly improve yield of semiconductor chips, which use low-k inter-metal dielectric materials and lead-free packaging materials (see, e.g., par. 0039).
It would have been obvious to one of ordinary skill in the art at the time of filing to form a first opening and a second opening in the dicing region by removing portions of the dicing region using a first laser beam and a second laser beam, in Chen’s process, as taught by Lu, to preserve the structural integrity of the low-k inter-metal dielectric layers during the wafer dicing process which contributes to the prevention of backside chipping, peeling and interlayer delamination during subsequent manufacturing and testing steps, including the typically stressful lead-free packaging step and to significantly improve yield of semiconductor chips (see, e.g., par. 0039).
Regarding the limitation that a width of the dicing region is about 40 µm, this claim limitation is merely considered a change in the width of the dicing region 304 in Chen’s process.  The specific claimed width, absent any criticality, is only considered to be an obvious modification of the width of the dicing region in Chen’s process, as the courts In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed width of the dicing region, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed width in Chen’s process.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed width or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen width or upon another variable recited in a claim, the applicant must show that the chosen width is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 2, Chen and Lu teach all aspects of claim 1.  Chen (see, e.g., Figs. 11-34), teaches thatApplication No.: 15/918,814Docket No.: 111848-0003-102Reply dated January 25, 2019Reply to Office Action of November 30, 2018 the dicing region 304 is free of electrically conductive features (see, e.g., Fig. 21, par. 0045).  

Regarding Claim 3, Chen and Lu teach all aspects of claim 1.  Chen (see, e.g., Figs. 11-34), teaches that the first opening 136 and the second opening 136 are physically separated from each other (see, e.g., Fig. 21, par. 0045).

Regarding Claim 6, Chen and Lu teach all aspects of claim 1.  Lu (see, e.g., Figs. 3, 4, 6), teaches that the first laser beam 46 and the second laser beam 46 are applied to the dicing region 18 at a same time (see, e.g., par. 0027).

Regarding Claim 8, Chen and Lu teach all aspects of claim 1.  Chen (see, e.g., Figs. 11-34), teaches that:
the first opening 136 is laterally between the first die 114 (i.e., left die 114) and the second opening 136,
a first width W2 of the blade 184 is smaller than a second width between a first sidewall (i.e., left sidewall) of the first opening 136 closest to the first die 114 and a second sidewall (i.e., right sidewall) of the second opening 136 closest to the second die 114 (i.e., right die 114) (see, e.g., Fig. 32).  

Regarding Claim 9, Chen and Lu teach all aspects of claim 8.  Chen (see, e.g., Figs. 11-34), teaches that during the cutting, the blade 184 is laterally between the first sidewall (i.e., left sidewall) of the first opening 136 and the second sidewall (i.e., right sidewall) of the second opening 136 (see, e.g., Fig. 32).

Regarding Claim 11, Chen and Lu teach all aspects of claim 1.  Chen (see, e.g., Figs. 11-34), teaches that before separating the first die 114 and the second die 114:
forming a first conductive pillar 112 in the molding material 130 adjacent to the first die 114 (i.e., left die 114) (see, e.g., Fig. 16, par. 0034);
forming a second conductive pillar 112 in the molding material 130 adjacent to the second die 114 (i.e., right die 114) (see, e.g., Fig. 16, par. 0034); and
attaching a first package 180 and a second package 180 to the first conductive pillar 112 and the second conductive pillar 112, respectively (see, e.g., Fig. 32, par. 0058).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0240391) in view of Lu (US 2006/0189099) and further in view of Cheng (US 2017/0062300).

Regarding Claim 4, Chen and Lu teach all aspects of claim 1.  Chen does not show that the first opening 136 and the second opening 136 extend into the molding material 130 by a depth between about 20µm and about 100 µm.
Cheng (see, e.g., Figs. 1-23), in packaging processes similar to those of Chen, on the other hand, teaches that the first opening 166 and the second opening 170 extend into the molding material 52 by a depth between about 20µm and about 100 µm to significantly reduce the peeling of dielectric layers from the encapsulation material and to block the peeling from propagating into the packages (see, e.g., Figs. 13-15A, pars. 0029-0032, 0046).
It would have been obvious to one having ordinary skill in the art at the time of filing to include in Chen’s process the first opening and the second opening extending 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Response to Arguments
Applicant's arguments with respect to claim 1, filed on 12/09/2020 have been fully considered but are not persuasive.

The Applicants argue:
The combination of references fail to teach or suggest all the features of claim 1.

The examiner responds:
Chen (US 2016/0240391) and Lu (US 2006/0189099) teach all aspects of claim 1.

RESPONSE TO ELECTION/RESTRICTION2 15/908,266REQUIREMENT AND AMENDMENTDocket No.: HAT-171Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814